Citation Nr: 0947652	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  05-10 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to December 
1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the Veteran's claim of entitlement to service 
connection for diabetes mellitus.  A hearing was held before 
the undersigned acting member of the Board held in 
Washington, D.C. in October 2007. 

In a January 2008 decision, the Board, in part, denied the 
Veteran's claim of entitlement to service connection for 
diabetes mellitus.  The Veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a March 2009 Order, the Court vacated the 
January 2008 Board decision, and remanded the case to the 
Board for further proceedings consistent with a Joint Motion 
for Remand. 

[The issues of entitlement to service connection for a lumbar 
spine disability and a cervical spine disability are 
addressed in a separate decision.]

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

As noted in the Introduction, the Board's January 2008 
decision denying the Veteran's claim of entitlement to 
service connection for diabetes mellitus was vacated and 
remanded by the Court.  Among the reasons for the remand was 
that the parties to the Joint Motion determined that the 
Board had not ensured that VA had properly exercised its duty 
to assist the Veteran with respect to obtaining service 
records.  

The Veteran essentially contends that he has diabetes 
mellitus due to herbicides exposure during service.  He does 
not claim nor do the service records show that he had service 
in the Republic of Vietnam or in the DMZ in Korea during the 
Vietnam Era.  Rather, the Veteran asserts that he believes he 
was exposed to herbicides from contaminated mail bags from 
Vietnam, which had a distinct smell which he was told was 
Agent Orange, while working in mail rooms in Korea and in 
Thailand during service.  Service personnel records currently 
in the claims folder shows that he worked as a clerk at Don 
Muang Airport in Thailand from April 1969 to March  1970.  
There are no records pertaining to service at Osan Air Force 
Base in South Korea from March 1968 to August 1968.  While 
the National Personnel Records Center (NPRC) has previously 
indicated that it was unable to determine whether the Veteran 
had in-country service in Vietnam, it has not been asked to 
obtain all records pertaining to his service in South Korea 
and Thailand.  On remand, all service records pertaining to 
the Veteran's service in South Korea and Thailand should be 
obtained in compliance with the directives of the Joint 
Motion for Remand.  

The Veteran was afforded an examination for his claim in June 
2006.  However, the parties to the Joint Motion noted that 
the examination report is inadequate as it lacked sufficient 
detail and failed to provide an equivocal opinion.  The 
parties cited Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
which stated that "[o]nce the Secretary undertakes the effort 
to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
he must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided."  On remand, 
the Veteran should be afforded another examination that 
specifically addresses the etiology of his diabetes mellitus, 
including as due to herbicide exposure in service.  

[The parties to the Joint Motion for Remand addressed other 
issues which it directed the Board to consider.  These 
matters are deferred until the Board renders a decision in 
this case].




Accordingly, the case is REMANDED for the following action:

1.	The RO should contact NPRC as well as 
the service department and request them 
to furnish all service records 
pertaining to his service in South 
Korea from March 1968 to August 1968 
and in Thailand from April 1969 to 
March 1970, and determine whether the 
Veteran was exposed to Agent Orange 
therein.  All efforts to obtain those 
records should be documented in the 
claims folder.   

2.	Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his diabetes mellitus.  The 
claims file and a copy of this Remand 
must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
must indicate in the examination report 
that the claims file was reviewed in 
conjunction with the examination.  

The examiner should opine whether there 
is a 50 percent probability or greater 
that the Veteran's diabetes mellitus is 
related to service.  The examiner 
should provide the rationale for the 
opinion provided.  If the requested 
opinion cannot be rendered without 
resort to speculation, the examiner 
should so state.  If there is evidence 
developed showing the Veteran's 
exposure to herbicides pursuant to 
paragraph 1 above, the examiner should 
also provide an opinion as to whether 
there is a 50 percent probability or 
greater that the Veteran currently has 
diabetes mellitus as a result of this 
exposure to herbicides while on active 
duty.  

3.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claim. If action remains adverse to the 
Veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



